Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
Claim 14 withdrawn by original presentation
35 U.S.C. § 103 rejection maintained
No prior art rejection of claims 8-13 & 15-19

Election/Restrictions
Newly amended claim 14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 14 claims that the second electroplated layer-metallic elements are not identical to at least one of the plurality of base member-metallic elements whereas claim 8 states that at least one second electroplated layer-metallic elements is identical to at least one of the one or more base member-metallic elements. These facts make the two claims mutually exclusive.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Furthermore, claim 14 is directed to new matter since there is no support in the original disclosure for claim 14, specifically for the limitation “wherein the second electroplated layer-

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hasegawa, W.O. Int’l Pub. No. 2016/075828 A1 in view of Takeshima et al., U.S. Patent No. 4,908,106 [hereinafter Takeshima]. Hasegawa, U.S. Patent App. Pub. No. 2017/0321341 A1, was used as a translation.
Claim 1. The following references render this claim obvious.
I. Hasegawa
Hasegawa teaches a method for electroplating, comprising: 
agitating a multiple of base members (shell caps 30; Hasegawa [0044]-[0048], fig. 10) that has been immersed in an electrolytic solution (electrolytic solution f; id.)  inside of an electroplating tank (container 41; id.) so as to flow in a circumferential direction along an inner wall of the electroplating tank (flow circumferentially inside container 41; id.); and 
id.), 
wherein the flow of the multiple of base members along the circumferential direction is caused by a flow of magnetic media along the circumferential direction in the electrolytic solution inside of the electroplating tank or is caused by rotation of an agitation unit provided at a bottom side of the electroplating tank (rotating mechanism 50 at bottom; id.).
II. Electrodes – Takeshima
Hasegawa does not explicitly teach wherein at least one of the multiple of base members that is flowing along the circumferential direction in the electrolytic solution inside of the electroplating tank touches a bottom cathode provided at a bottom side of the electroplating tank, and a base member positioned above said base member touching the bottom cathode is electrically connected to the bottom cathode via at least said base member touching the bottom cathode.
However, Takeshima teaches a method comprising a cathode plate 2 disposed at the bottom of a vessel with two anodes 3 located above the cathode plate 2 with a tubular vessel 25 forming the tubular portion. Takeshima col. 10 ll. 16-68, fig. 6. A person having ordinary skill in the art would have recognized Takeshima’s electrodes to allow more electrode surface area to contact the electrolyte.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s electrodes with Takeshima’s electrode and vessel setup in order to allow more electrode 

Claims 2-3 & 5. The aforementioned prior art teaches (claim 2) the method for electroplating of Claim 1, wherein the bottom cathode extends along the circumferential direction nearby the inner wall that is provided at a bottom side of a tubular portion of the electroplating tank and (claim 3) the method for electroplating of Claim 1, wherein a top anode provided above the bottom cathode extends along the circumferential direction (claim 5) the method for electroplating of Claim 1, wherein the electroplating tank includes a tubular portion, and the tubular portion is a stationary member (rejected for similar reasons stated in the claim 1 rejection).

Claim 6. The aforementioned prior art teaches the method for electroplating of Claim 1, wherein the magnetic media are bar-like or needle-like members (pins, which are needle-like or bar-like). Hasegawa [0045], fig. 10.
Alternatively, changes in shape are obvious absent persuasive evidence the shape is significant. MPEP § 2144.04(IV)(B).

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Hasegawa in view of Takeshima as applied to claim 1 above, and further in view of Adzic et al., U.S. Patent App. Pub. No. 2012/0245019 A1 [hereinafter Adzic].
Claim 7. Hasegawa does not explicitly teach the method for electroplating of Claim 1, wherein the maximum rpm of the base members inside of the electroplating tank is less than 40 rpm.
However, Adzic teaches that a stirring speed of 10-200 rpm is a suitable speed for stirring an electroplating solution.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s stirring speed to be Adzic’s 10-200 rpm to yield the predictable result of having a suitable speed for stirring an electroplating solution.

Allowable Subject Matter
Claims 8-13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	

The Examiner respectfully submits that a person having ordinary skill in the art would not have been dissuaded since that person would have had a reasonable expectation of success using Takeshima’s electrodes even with Hasegawa’s different flows as the surface area of the cathode would have still made contact with the stirred substrates.

The Examiner has considered Applicant’s argument that there is no reason to add Hasegawa’s electrodes. Remarks p. 8.
The Examiner respectfully submits it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s electrodes with Takeshima’s electrode and vessel setup in order to allow more electrode surface area to contact the electrolyte. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s electrodes with Takeshima’s electrode setup to yield the predictable result of having a suitable electrode setup for applying electric potential for electroplating.

The Examiner has considered Applicant’s argument that there is no reason to add Hasegawa’s propeller and flow rectifying plates. Remarks p. 8.
The Examiner respectfully submits this argument is moot since a person having ordinary skill would not have added these components. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794

/BRIAN W COHEN/Primary Examiner, Art Unit 1794